      Case 1:19-cv-00811-LG-RHW Document 18 Filed 06/26/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

RICHARD PATERSON                                                         PLAINTIFF

v.                                                 CAUSE NO. 1:19cv811-LG-RHW

JOHN NELSON, ET AL.                                                  DEFENDANTS

    ORDER TAKING MOTION FOR SUMMARY JUDGMENT UNDER
   ADVISEMENT AND ALLOWING THE PARTIES TO PRESENT ALL
 MATERIAL PERTINENT TO THE MOTION FOR SUMMARY JUDGMENT

      BEFORE THE COURT is the Motion [13] filed by Defendants, John Nelson,

in his official and individual capacity, the City of Waveland, Mississippi, and the

City of Waveland Police Department (collectively “Defendants”). The Complaint

alleges federal claims pursuant to 42 U.S.C. §§ 1983, 1986, and state law tort

claims. Defendants move for judgment on the pleadings, or in the alternative,

summary judgment on all claims. Significantly, the Defendant John Nelson, has

raised the defense of qualified immunity. While Defendants have fully briefed the

Motion and attached supporting summary judgment evidence, Paterson has filed no

response in opposition.

      Defendants move for judgment on the pleadings, or in the alternative,

summary judgment as to all of Plaintiff’s claims. Pursuant to Fed. R. Civ. P. 12(c),

after pleadings are closed, but within such time as not to delay trial, a party may

move for judgment on the pleadings. See Great Plains Trust Co. v. Morgan Stanley

Dean Witter & Co., 313 F.3d 305, 312 (5th Cir. 2002) (citations omitted) (internal

quotations omitted). A Rule 12(c) motion is governed by the same standard as a



                                          -1-
      Case 1:19-cv-00811-LG-RHW Document 18 Filed 06/26/20 Page 2 of 3




Rule 12(b)(6) motion to dismiss. Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir.

2008) (citations omitted); In re Katrina Canal Breaches Litig., 495 F.3d 191, 205

(5th Cir. 2007) (citations omitted); Great Plains Trust Co., 313 F.3d at 313 n.8

(citations omitted). Under this standard, courts ask whether the plaintiff has pled

“enough facts to state a claim to relief that is plausible on its face.” See Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also MySpace, Inc., 528 F.3d at 418

(citations omitted). A court cannot look beyond the pleadings in deciding a Rule

12(c) motion. Fed. R. Civ. P. 12(d); see also Spivey v. Robertson, 197 F.3d 772, 774

(5th Cir. 1999) (citations omitted); Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996)

(citations omitted). “If, on a motion under . . . [Rule] 12(c), matters outside the

pleadings are presented to and not excluded by the court, the motion must be

treated as one for summary judgment under Rule 56” and “all parties must be given

a reasonable opportunity to present all the material that is pertinent to the motion.”

Fed. R. Civ. P. 12(d).

      Defendants attached to the Motion a video recording from Officer Nelson’s

body camera. (Defs.’ Mot., Ex. A, ECF 13). They contend that the video is “central

to the claims in the complaint, and, therefore, this Court may consider them

without converting this motion to a Rule 56 motion.” (Defs.’ Mem., at 4 n.6, ECF

14). While the video recording is central to the claims asserted, Plaintiff has not

referred to recording or responded to the pending motion.

      Plaintiff’s Compliant raises serious allegations and the failure to respond to

the pending Motion is puzzling. However, a dispositive motion may not be granted



                                           -2-
      Case 1:19-cv-00811-LG-RHW Document 18 Filed 06/26/20 Page 3 of 3




as unopposed.1 Therefore Defendants’ Motion will be treated as a motion for

summary judgment under Fed. R. Civ. P. 56.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [13] Motion

for Judgment on the Pleadings or, Alternatively, for Summary Judgment shall be

treated as a Motion for Summary Judgment pursuant to Fed. R. Civ. P. 56 and is

hereby TAKEN UNDER ADVISEMENT.

      IT IS FURTHER ORDERED AND ADJUDGED that the Plaintiff is

granted until July 10, 2020, to file a response and memorandum brief in opposition

to the Motion for Summary Judgment. Defendants may file a rebuttal as provided

by L.U.Civ.R. 7(B).2

      SO ORDERED AND ADJUDGED this the 26th day of June, 2020.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




1
  See L.U.Civ.R. 7(B)(3)(E). “If a party fails to respond to any motion, other than a
dispositive motion, within the time allotted, the court may grant the motion as
unopposed.” (emphasis added)
2
  The parties are reminded that when reviewing a motion for summary judgment,
factual controversies must be resolved “in favor of the nonmoving party, but only
when there is an actual controversy, that is, when both parties have submitted
evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th
Cir. 1994) (en banc) (per curiam). Conclusory allegations and unsubstantiated
assertions may not be relied on as evidence by the nonmoving party. See id.
(citations omitted). Further, a court may not make credibility determinations or
weigh the evidence in ruling on a motion for summary judgment. Reeves v.
Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000) (citations omitted);
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

                                         -3-
